Citation Nr: 0431773	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  99-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right foot injury, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In a rating decision dated in May 2004, the RO granted 
service connection for generalized joint pains and assigned a 
20 percent rating effective from August 1996.  In the same 
decision the RO denied an increased rating for the veteran's 
service-connected gastroesophageal reflux disease.  There is 
no indication that the veteran has disagreed with those 
decisions, and those issues are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C. § 7105(a), (d)(1), (3), a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Service-connected residuals of a right foot injury are 
manifested by tenderness under the first metatarsal head with 
pain on extended use, resulting in moderate foot disability.  

3.  Service-connected residuals of a left shoulder injury are 
manifested by a painful limitation of left arm abduction that 
more nearly approximates left arm motion limited to shoulder 
level.

4.  Service-connected residuals of a right shoulder injury 
are manifested by pain and impairment right arm motion, 
without motion limited to at least shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
right foot injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.59, 4.71a, Diagnostic Codes 5010, 5284 (2004).  

2.  The criteria for a 20 percent rating for residuals of a 
left shoulder injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2004).  

3.  The criteria for a disability rating in excess of 10 
percent for the residuals of a right shoulder injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.


The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.

In this case, the initial agency of original jurisdiction 
(RO) decision was made in January 1998, which was before the 
VCAA was enacted.  Nevertheless, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  

In this case, the RO provided appropriate notice relevant to 
the claims decided herein to the veteran in letters dated in 
February 2002 and June 2003.  These letters advised the 
veteran as to the VCAA and of the requirements for successful 
increased rating claims, setting out the nature of the 
evidence needed in support of the veteran's appeal.  The RO 
advised the veteran that VA would assist him in obtaining 
records from Federal agencies, if properly identified, and, 
other non-Federal records if properly identified and 
accompanied by the requisite release forms.  The RO advised 
the veteran, however, that it was still his responsibility to 
ensure VA received records relevant to his appeal and 
requested him to tell VA about any additional evidence that 
was available in connection with his claims.  The RO provided 
the veteran with contact information and then informed him of 
the evidence already requested pertinent to his appeal.  

Moreover, in a statement of the case and supplemental 
statements of the case, the RO informed the veteran of what 
information was needed to establish entitlement to increased 
evaluations for the disabilities at issue, what evidence had 
been considered, the legal criteria governing his appeal and 
the reasons for the denials.  The veteran was further told 
that he should send to the RO information describing 
additional evidence or the evidence itself.  

While the notice provided to the veteran in February 2002 was 
given after the initial adjudication of the claim, the notice 
was provided by the RO prior to the transfer of the veteran's 
case to the Board, and the content of that notice and various 
duty to assist letters, along with the statement of the case 
and supplemental statements of the case, fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).  The February 2002 letter satisfies 
the VCAA content-complying notice, after which the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  
Based on the above the Board finds that the veteran has been 
fully advised as to the information needed to support his 
claims and has been given every opportunity to identify or to 
submit such, to include being generally afforded contact 
information in the event he had questions relevant to his 
appeal.  In this case, VA has fulfilled its duty to notify 
the veteran consistent with the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

On these facts, and given the detailed letters sent to the 
veteran relevant to many different types of evidence that 
could be potentially probative of his claim, "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).  

The Board notes that VA has also fulfilled its duty to assist 
the veteran under the VCAA and its implementing regulations 
with regard to the claims decided herein.  The RO has 
obtained the veteran's service medical records and all 
private and VA treatment records identified by the veteran as 
pertinent to his claims.  VA has also afforded the veteran 
multiple examinations pertinent to this appeal.  Such 
examinations reports include note of clinical findings and 
diagnostic test results specific to the rating criteria 
governing the evaluation of the disabilities at issue.  
Neither the veteran nor his representative has identified any 
additionally available evidence which is pertinent to the 
appeal.  As such, the Board finds that all evidence necessary 
for an equitable resolution of the claims on appeal decided 
herein has been obtained. 

The Board thus finds that in regard to both claims on appeal, 
VA has done everything reasonably possible to notify and 
assist the veteran and that the decision to proceed in 
adjudicating his claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual background

The veteran maintains that his service-connected left and 
right shoulder disabilities interfere severely with his daily 
activities and that his shoulder and right foot disabilities 
cause him pain and discomfort.  He therefore argues that 
ratings in excess of 10 percent are warranted for each 
disability.

The veteran's service medical records include notation that 
the veteran is left hand dominant and also note the existence 
of bilateral shoulder problems, the left shoulder being more 
severely affected that the right shoulder.  The veteran's 
service medical history also includes a medial sesamoidectomy 
for sesamoiditis of the right foot in 1989.

The veteran filed his original claim in October 1994.  A 
December 1994 VA examination report notes a one-inch, well-
healed scar on the plantar surface of the right first 
metacarpal area.  The scar was described as non-tender and 
non-adherent.  There was marked tenderness on the plantar 
surface under the scar at the head of the first metatarsal 
area on the right.  The veteran was reported to be left-
handed by history.  Examination revealed right and left 
anterior shoulder tenderness.  Right shoulder motion was as 
follows: anterior flexion zero degrees, 90 degrees to 170 
degrees; abduction zero degrees, 90 degrees to 165 degrees; 
external and internal rotation to 85 degrees.  Left shoulder 
motion was as follows:  flexion zero degrees, 90 degrees to 
180 degrees; abduction zero degrees, 90 degrees to 160 
degrees; internal and external rotation to 85 degrees.  
Neurologic examination was normal.  The diagnoses were 
impingement syndrome of both shoulders, the left shoulder 
improved with minimal residual pain and the right shoulder 
improved with residual recurrent pain and minimal decreased 
motion.  Also noted was status post surgical removal of the 
sesamoid bone of the right foot with residual pain, described 
as moderately severe.

In a rating decision dated in January 1995, the RO granted 
service connection for residuals of a left shoulder injury, 
residuals of a right shoulder injury, and residuals of a 
right foot injury.  The RO assigned a 10 percent rating for 
each disability.  The RO informed the veteran of its decision 
and gave him notice of his appellate rights, but the veteran 
did not appeal.  

At a Persian Gulf Registry examination in June 1995 the 
veteran complained of achy shoulder pain.  On examination, 
the shoulders were tender in the acromioclavicular joints and 
in the deltoid areas.  Right shoulder motion was flexion to 
170 degrees, abduction to 165 degrees, and external and 
internal rotation to 85 degrees.  Left shoulder motion was 
flexion to 180 degrees, abduction to 160 degrees, and 
external and internal rotation to 85 degrees.  The right foot 
was tender under the first metatarsal head where the sesamoid 
bone was removed.  The impressions were impingement syndrome, 
right shoulder, with decreased range of motion and pain, 
minimal; impingement syndrome, left shoulder, with decreased 
range of motion and pain, minimal; and, status post surgical 
removal of sesamoid bone, right foot, with residual 
tenderness.  

At a VA examination in September 1997, the veteran stated 
that he had aching in his shoulders several times a week and 
reported that he had to get up frequently during the night to 
change positions.  He stated that he could still use both 
shoulders in his work as a postal service letter carrier, but 
said they became painful toward the end of his shift.  The 
veteran reported that he had problems reaching above his 
shoulders, especially playing with his children and throwing 
a baseball.  He stated his shoulders ached and said he had 
some morning shoulder stiffness, which got better as the day 
went by.  The examiner noted that the veteran was left-handed 
by history.  

On examination in September 1997 there was there was moderate 
tenderness on the plantar surface of the right foot under the 
scar at the head of the first metatarsal area.  There was 
also tenderness of the right and left anterior shoulder 
areas.  Right shoulder motion was flexion to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees, 
and internal rotation to 90 degrees.  Left shoulder was 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
The examiner noted that the veteran appeared to have some 
pain with movement of the shoulders, but was able to carry 
out the movements without any unusual fatigability.  The 
examiner said there was no actual functional loss of the 
joints due to pain.  He said the veteran's endurance was 
normal if the movements were done slowly.  The examiner also 
said there was no incoordination.  He also noted that the 
veteran had had no actual acute flare-ups because his 
conditions were more or less chronic in nature.  He also 
noted that the veteran was able to work a full eight-hour 
shift as a letter carrier for the Post Office.  The veteran 
said that he had learned to adjust his work and accommodate 
by lifting his loads accordingly.  X-rays of both shoulders 
were normal, as were the results of neurologic examination.

A private physician, W. Clapp, M.D., examined the veteran in 
April 1999 and reported that the veteran said that he was 
able to function at work as a mail carrier but had a lot of 
difficulty lifting objects and walking for prolonged periods.  
He said he was very sore when he got home and was getting 
sorer every year.  The veteran said his primary problem was 
in his shoulders.  Dr. Clapp said the veteran's deltoids were 
quite weak, bilaterally, and he noted a lot of crepitance on 
motion of the shoulders.  The assessment was rather severe 
degenerative arthritis and chronic bursitis of both 
shoulders, status post many cortisone injections with some 
deltoid weakness.  No shoulder X-rays were referenced.

VA outpatient records show that in April 1999 the veteran 
complained of a painful right shoulder and also said he had 
pain in his left shoulder.  The veteran reported that the 
pain had been there off and on since his military service in 
the 1980s.  He said he had learned to work around the pain 
and it did not interfere too much with his job at the post 
office.  The veteran said he still had some pain although 
there had been considerable improvement in pain with an 
increased dose of Clinoril about a month earlier.  The 
physician noted some limitation of flexion and abduction, but 
said there was not much in the right shoulder.  The 
assessment was rule out rotator cuff tear.  X-rays of the 
right shoulder were reportedly normal.  On follow-up in June 
1999, the VA physician noted that the veteran had chronic 
shoulder pain that had been somewhat worse recently on the 
right side, but was actually bilateral.  The physician noted 
that magnetic resonance imaging results were negative for any 
rotator cuff tear and also did not show any acromioclavicular 
arthritis.  On examination, the physician said there was 
pretty good range of motion.  There was some point tenderness 
near the insertion of the infraspinatus into the shoulder.  
Flexion was stated to be very good, with somewhat painful 
abduction on the right shoulder.  The assessment was painful 
shoulder syndrome, bilaterally.  

At a VA examination in February 2000, the veteran reported 
that he had daily bilateral shoulder pain, which varied in 
severity depending on his activities.  He said that 
approximately three times a week the pain was severe enough 
to keep him from sleeping at night.  He said that the pain 
increased in damp weather and was made worse by using his 
arms, such as when playing catch with his children.  The 
veteran said that during episodes of severe pain he had 
trouble reaching.  The veteran reported that he was right-
handed for most things, except for writing, which he did with 
his left hand.  

At the February 2000 VA examination, right shoulder flexion 
was to 145 degrees, abduction was to 130 degrees, external 
rotation was to 85 degrees, and internal rotation was to 
80 degrees.  Left shoulder flexion was to 150 degrees, 
abduction was to 120 degrees, external rotation was to 
85 degrees, and internal rotation was to 80 degrees.  The 
examiner observed painful motion of a mild degree with 
external and internal rotation of both shoulders.  Both 
shoulders were nontender to palpation.  The examiner noted 
that the right shoulder had been X-rayed in the last year and 
was normal.  February 2000 X-rays of the left shoulder were 
normal.  

At the February 2000 VA examination, the veteran reported 
that since his in-service right foot surgery he had continued 
to have pain near the metatarsophalangeal joint of the right 
foot on the dorsal surface of his foot.  He also reported 
occasional swelling.  He said his right foot pain was present 
when he was up and around every day.  He said the pain varied 
in severity from moderate to severe and noted that he was on 
his feet a lot because he is a letter carrier for the postal 
service.  He said that his right foot pain was made worse by 
damp weather, standing, and walking.  The veteran reported 
that during the past year he had lost approximately 10 days 
of work, total, for all his various musculoskeletal pains.  

On examination of the right foot in February 2000, the VA 
examiner noted a scar medially on the right foot near the 
first metatarsophalangeal joint.  The right foot had a normal 
appearance except for note that on the bottom of the foot 
near the distal first metatarsal there was a bony prominence, 
which was tender.  Ankle motion was normal, without pain.  
Painful motion was observed when the veteran stood on his 
toes.  The veteran had a normal gait and stance.  There was 
no evidence of skin abnormalities to include calluses on the 
feet.  The examiner noted that the veteran's foot did not 
bother him when he was not on his feet.  The examiner noted 
no apparent functional impairment due to flare-ups.  The 
examiner noted that the veteran did not need assistive 
devices or corrective shoes.  After examination, the 
diagnosis was status post surgical removal of the sesamoid 
bone, right foot, with residual pain and degenerative 
arthritis.  X-rays of the right foot showed what appeared to 
be mild degenerative changes at the right first tarsal 
metatarsal joint.  

In May 2000, the veteran was seen at a VA clinic with 
complaints of left shoulder pain.  He stated that in the past 
three months a knot had appeared on the top of his left 
shoulder.  He said the pain increasingly woke him up at 
night.  Physical examination of the left shoulder revealed 
tenderness of the acromioclavicular joint.  

A June 2000 magnetic resonance imaging study of the left 
shoulder revealed findings consistent with a tear of the 
supraspinatus muscle just prior to its insertion in the 
rotator cuff, with a tear of the anterior glenoid labra with 
a few loose bodies present in the glenohumeral joint space.  

At a VA orthopedic consultation in September 2000, the 
veteran reported that he had pain in his left shoulder 
intermittently, particularly while driving.  Activities that 
brought on this pain were operating a power sander or 
shoveling.  The veteran was not currently in physical therapy 
and reported that at present he was able to sleep without 
pain.  On examination, active range of motion of both 
shoulders was within normal limits.  Impingement sign was 
negative, and there was no tenderness over the clavicle or 
acromioclavicular joint.  The orthopedic specialist reviewed 
the June 2000 scan of the left shoulder and said it was 
without evidence of full thickness tear of the supraspinatus 
tendon.  He said there might be some degree of tendinosis in 
the supraspinatus.  After clinical examination and review of 
the scan, his assessment was left subacromial impingement, 
intermittent.  The orthopedic specialist recommended rotator 
cuff strengthening exercises, nonsteroidals as needed, and 
follow-up in the orthopedic clinic for increasing pain.  The 
veteran was seen in the physical therapy clinic on that date 
and was instructed on rotator cuff exercises to do at home.  

VA medical records show that the veteran complained of 
bilateral heel pain in early 2001.  In a May 2001 note, a VA 
podiatrist noted that the veteran had had heel spur pain for 
quite some time.  He stated that the veteran had fairly 
typical heel spur plantar fasciitis syndrome.  The podiatrist 
wrote an orthotics request form and stated that even if the 
veteran just had sesamoid complaints, he would still require 
orthotics be made.  

At a VA examination in July 2003, the veteran reported he had 
inserts for his shoes, which he mainly used for his heel 
spurs.  The examiner said the veteran's gait seemed pretty 
normal, and he walked without much trouble.  The veteran's 
feet appeared fairly healthy with no significant calluses and 
no unusual shoe wear pattern.  At the July 2003 VA 
examination active range of motion measurements in the left 
shoulder showed 0 to 180 degrees forward flexion, 0 to about 
100 degrees abduction with pain noted in the left shoulder at 
about 100 degrees, and 0 to 90 degrees internal and external 
rotation with no significant painful movement.  The right 
shoulder active motion showed 0 to 180 degrees forward 
flexion, 0 to 180 degrees abduction, and 0 to 90 degrees 
internal and external rotation.  The examiner stated he noted 
no significant painful movement of the right shoulder.  The 
shoulder joints showed no tenderness, swelling, angulation 
deformities, redness, or heat.  



Analysis

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  It should also be noted that 
use of similarly descriptive terminology by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  

The regulations require review of the recorded history of a 
disability by the adjudicator to ensure an accurate 
evaluation but do not give past medical reports precedence 
over the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2004).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all the evidence of record pertaining to the veteran's 
medical history.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical history and findings 
pertaining to the disability.  



Right foot disability

The RO has rated the veteran's service-connected residuals of 
a right foot injury, status post removal of the sesamoid bone 
with residual pain and degenerative arthritis, as 10 percent 
disabling under Diagnostic Code 5010-5284.  Diagnostic 
Code 5010 pertains to traumatic arthritis, and Diagnostic 
Code 5284 pertains to foot injuries.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  (2004).  Degenerative arthritis is evaluated under 
Diagnostic Code 5003.  That diagnostic code states that 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The diagnostic code pertaining to foot injuries, Diagnostic 
Code 5284, provides a 10 percent rating for moderate 
disability, a 20 percent rating for moderately severe 
disability, and a 30 percent rating for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The veteran is already in receipt of the maximum rating 
warranted based on the presence of arthritis in his right 
foot pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2003), which pertains to malunion or 
nonunion of tarsal or metatarsal bones, is not for 
application as there is no X-ray evidence of malunion or 
nonunion.  There is also no evidence of symptomatology, 
diagnosis, or clinical findings that would allow for the 
application of any diagnostic code other than Diagnostic Code 
5284 for foot injuries.  

A longitudinal review of the evidence with respect to the 
veteran's right foot discloses that over the years he has 
complained of right foot pain on extended use.  Examination 
evidence confirms that the veteran experiences tenderness 
under the first metatarsal head with pain on extended use and 
VA outpatient clinic notes show that the veteran has been 
prescribed orthotics primarily for unrelated heel spurs, but 
that the podiatrist stated that sesamoid complaints alone 
would warrant orthotics.  Also, at one VA examination the 
examiner noted it was painful when the veteran stood on his 
toes.  

Based on the above the veteran has been assigned a 10 percent 
rating, contemplating moderate disability.  The Board finds 
that the veteran's service-connected right foot condition 
does not more nearly approximate moderately severe 
impairment, which would be required for a higher rating under 
Diagnostic Code 5284.  In this regard, although the veteran 
reports increased pain, there is no competent medical 
evidence of symptoms that are consistent with moderately 
severe impairment.  The competent medical evidence is 
consistent in noting the veteran to maintain a normal gait, 
posture and stance, without evidence of incoordination or 
motion limitation.  There have in fact been limited findings 
of impairment of the right foot associated with residuals of 
the in-service injury and status post removal of the sesamoid 
bone.  In short, the criteria for a 20 percent disability 
rating have not been met, and the veteran has pointed to no 
evidence that is consistent with the assignment of a 20 
percent rating.  

The Board recognizes that 38 C.F.R. § 4.59 states that it is 
the intent of the schedule to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 goes on to state that it is the intention to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Here, the veteran has been 
diagnosed as having mild degenerative changes at the right 
first tarsal metatarsal joint, and painful motion has been 
shown at one examination.  The RO has assigned a 10 percent 
rating, which is consistent with the provisions of 38 C.F.R. 
§ 4.59.  For the reasons outlined above, the evidence does 
not, however, show that functional impairment associated with 
the service-connected right foot condition meets or 
approximates the criteria for moderately severe disability.  
The Board therefore finds that a preponderance of the 
evidence is against the assignment of the next 
higher 20 percent rating, and the claim must be denied.  

The Board has considered whether a separate evaluation is 
warranted for the surgical scar near the first 
metatarsophalngeal joint that was noted at the February 2000 
VA examination.  While the evaluation of the same disability 
manifestations under various diagnoses is prohibited, see 38 
C.F.R. § 4.14 (2004), separate evaluations are warranted for 
different disability manifestations, even when all are 
associated with the same service-connected injury or disease, 
provided that the symptomatology of one problem does not 
duplicate or overlap with that of another.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.25(b) 
(2004) (disabilities arising from single disease entity are 
to be rated separately).  In this case, no medical assessment 
of record, including any VA examination report, indicates 
that the scar is symptomatic.  Further, the veteran has not 
cited any problems with the scar in the statements that he 
has submitted.  As there is no evidence that any symptoms or 
disability resulted from this scar, the Board concludes that 
a separate evaluation is not in order.  38 C.F.R. § 4.14 
(2004).  

The Board has also considered whether the issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the issue 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2004).  The veteran 
indicates that he experiences pain with prolonged periods of 
walking.  He has not, however, alleged that he has missed 
work as a result of the disability at any time during the 
period pertinent to this claim.  In fact, he has specifically 
reported being able to continue his work as a mail carrier, a 
position requiring him to be on his feet for substantial 
periods.  Moreover, the evidence shows that the veteran has 
not required hospitalization for the disability and that the 
manifestations of the disability are those contemplated by 
the assigned evaluation and governing criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this issue for 
extra-schedular consideration is not in order.  

Left and right shoulders

The veteran contends that ratings in excess of the current 
10 percent rating for each shoulder should be assigned.  

The RO has rated the veteran's left and right shoulder 
disabilities under Diagnostic Codes 5010 and 5203.  As noted 
earlier, Diagnostic Code 5010 pertains to traumatic arthritis 
and requires substantiation of arthritis by X-ray findings.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  On review of 
the record, the Board finds no basis for assigning a rating 
for either the veteran's right or left shoulder disability 
under Diagnostic Code 5010 because at no time, either in 
service or since service, has there been X-ray evidence of 
arthritis in either shoulder.  The clinical diagnosis of 
degenerative arthritis of the shoulders by a private 
physician in 1999 was not supported by X-ray or other 
radiological findings; in fact, repeated X-rays and magnetic 
resonance imaging scans have been negative.

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Code 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. 4.71a, 
Diagnostic Codes 5200-5203 (2004).  The competent medical 
evidence of record does not document any ankylosis, or 
impairment of the humerus, clavicle or scapula; thus, those 
Diagnostic Codes are not for application.  

Pertinent to motion limitation, under Diagnostic Code 5201, a 
20 percent rating is warranted for limitation of motion of 
the major or minor arm to shoulder level, or when there is 
limitation of motion of the minor arm to midway between side 
and shoulder level.  A 30 percent rating is assigned where 
there is limitation of motion of the major arm to midway 
between side and shoulder level, or where there is limitation 
of motion of the minor arm to 25 degrees from the side.  A 
maximum 40 percent rating is assigned where there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under 38 C.F.R. § 4.71a, Plate I (2004), 90 degrees 
constitutes shoulder level.  Full range of motion of the 
shoulder is measured from zero degrees to 180 degrees in 
forward elevation (flexion), zero degrees to 180 degrees in 
abduction, zero degrees to 90 degrees in external rotation, 
and zero degrees to 90 degrees in internal rotation.  
38 C.F.R. § 4.71, Plate I (2004).

During the appeal period the veteran has been shown to have 
limitation of motion of both shoulders.  The record shows 
there have been continuing problems with the left shoulder in 
that in February 2000 there was flexion to 150 degrees and 
abduction to 120 degrees.  While these findings do not meet 
restriction of shoulder movement to shoulder level, the limit 
on left shoulder abduction to 100 degrees at the July 2003 VA 
examination indicates increased impairment of the left 
shoulder.  The evidence indicates that, overall, the 
veteran's left shoulder disability has produced a limitation 
of left shoulder motion, especially abduction.  The Board 
acknowledges that at no time has the motion of the left 
shoulder been objectively limited to shoulder level.  The 
Board notes, however, that reported examination and clinic 
findings have consistently included pain and painful motion 
of the left shoulder, and that abduction has recently been 
limited to within 10 degrees of shoulder level due to such 
pain.  The Board therefore finds, that with application of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, along 
with resolution of reasonable doubt in favor of the veteran, 
that his left shoulder disability is of such severity that 
the disability picture more nearly approximates limitation to 
shoulder level, warranting a 20 percent rating under 
Diagnostic Code 5201.  It is with application of the 
provisions of 38 C.F.R. § 4.7 that the Board has concluded 
that a 20 percent rating may be assigned.  The Board further 
finds, however, that because no left shoulder motion is not 
limited to below the shoulder, as exhibited by the competent 
medical evidence dated throughout this appeal, the criteria 
for a higher evaluation under Diagnostic Code 5201 have not 
been shown.  



On consideration of the severity of the veteran's right 
shoulder disability, the Board notes that during the appeal 
period, the greatest limitation of motion of the right 
shoulder was shown at the February 2000 VA examination.  At 
that time, there was flexion to 145 degrees and abduction to 
130 degrees, which was above shoulder level.  In the previous 
year, the veteran had been seen with complaints specifically 
related to his right shoulder, but a magnetic resonance 
imaging study revealed no rotator cuff tear.  As of February 
2000, the examiner observed painful motion of a mild degree 
with external and internal rotation of the shoulder.  By the 
time of the July 2003 VA examination, there was full range of 
motion of the right shoulder, and the examiner noted no 
significant painful motion of the right shoulder.  Thus, the 
competent medical evidence of record shows that at no time 
during the appeal has the veteran's measured limitation of 
motion of the right shoulder been restricted to shoulder 
level, which is required for a 20 percent rating under 
Diagnostic Code 5201.  

The record shows that during the appeal period there have 
been times when examiners have observed painful motion of the 
right shoulder, and the veteran has made continuing 
complaints in this regard.  It is arguable that the painful 
motion of the right shoulder supports the 10 percent rating 
currently assigned under Diagnostic Code 5203, because that 
10 percent rating is the minimum compensable rating for the 
joint, and 38 C.F.R. § 4.59 does provide that the intent of 
the Rating Schedule to recognize actually painful joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The Board, however, no 
basis for an increased rating for the veteran's right 
shoulder disability under any potentially applicable 
diagnostic code.  This is because even with consideration of 
functional loss due to pain, the evidence does not indicate 
that the impairment is equivalent to restriction of movement 
of the right arm to shoulder level, which would be required 
for a 20 percent rating under Diagnostic Code 5201.  Further, 
there is certainly no indication of nonunion of the clavicle 
or scapula with loose movement or dislocation of the clavicle 
or scapula, one of which would be required for the assignment 
of a 20 percent rating for the right shoulder disability 
under Diagnostic Code 5203.  

Therefore, based on the above, the Board finds that the 
criteria for a disability rating higher than 10 percent for 
right shoulder disability have not been met.  The Board has 
also considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It is not disputed that the veteran 
has had slight limitation of motion of the right shoulder and 
that he suffers from pain.  Nevertheless, the Board finds 
that the 10 percent disability rating adequately compensates 
him for his limitation of motion, pain, and functional loss.  
Limited motion of the right shoulder results in a certain 
level of functional loss.  However, there is a lack of 
objective medical evidence showing that the veteran suffers 
any additional functional loss and/or limitation of motion 
during flare-ups or with use.  Hence, the 10 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.

Finally, the Board does not find that the veteran's service-
connected left and right shoulder disabilities, whether 
considered singly or combined, present such an unusual or 
exceptional disability picture as to require referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the veteran has not been frequently hospitalized for 
these disabilities nor does he allege missing more than a few 
days from work as a result of these disabilities.  He has, 
notably, been able to continue working as a mail carrier.  
Moreover, the resulting symptoms-pain and motion 
limitation-are exactly those contemplated by the Rating 
Schedule.  As such, the Board finds no basis for referral for 
extraschedular consideration.  




ORDER

Entitlement to an increased rating for residuals of a right 
foot injury is denied.  

A 20 percent rating for residuals of a left shoulder injury, 
and no more, is granted, subject to the criteria governing 
the payment of monetary benefits.  

Entitlement to an increased rating for residuals of a right 
shoulder injury is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



